Title: To Alexander Hamilton from James McHenry, 26 January 1798
From: McHenry, James
To: Hamilton, Alexander



Philad. 26 Jany. 1798
My dear Hamilton.

Will you assist me or rather your country with such suggestions and opinions as may occur to you on the subject of the within paper. Some of the questions it contains are very important, and an immature step or a wrong policy pursued or recommended respecting them may become extremely injurious or beget disagreeable consequences. I am sure I cannot do such justice to the subject as you can. Let me therefore intreat you to favour me as soon as possible with your ideas. Take care of the paper. I reced. it only this morning.
Yours most affectionately

James McHenry
Col Hamilton.

